— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent State Board of Parole which, after a parole release hearing, inter alia, denied parole, petitioner appeals from a judgment of the Supreme Court, Westchester County (Beisheim, J.), dated February 7,1982, which dismissed the petition. (We deem the notice of appeal to be a premature notice of appeal from the aforesaid judgment.) Judgment affirmed, without costs or disbursements. Petitioner failed to make a “convincing showing” either that respondent did not consider the recommendation of the sentencing Judge (see Matter ofQafa v Hammock, 80 AD2d 952, 953), or that it considered erroneous information when rendering its decision. The Board of Parole is not required to set forth its reasons for deviating from its guidelines when denying parole release, as opposed to when fixing a minimum period of imprisonment (compare 9 NYCRR 8001.3 [c], with 9 NYCRR 8002.3 [c]). Discretionary decisions of the Board of Parole are not judicially reviewable (see Executive Law, § 259-i, subd 5; Matter of Briguglio v New York State Bd. of Parole, 24 NY2d 21). Weinstein, J. P., Gulotta, O’Connor and Rubin, JJ., concur.